Exhibit 10.9(d)



PERFORMANCE-BASED RESTRICTED STOCK
GRANT NOTICE AND AGREEMENT
RenaissanceRe Holdings Ltd. (the “Company”), pursuant to its 2010
Performance-Based Equity Incentive Plan (the “Plan”), hereby grants to Holder
the number of shares of the Restricted Stock set forth below. The Restricted
Stock is subject to all of the terms and conditions as set forth herein, as well
as the terms and conditions of the Plan, all of which are incorporated herein in
their entirety. Capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Plan. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Grant Notice and Agreement (this “Grant Notice”), the Plan shall govern and
control.
Holder:
XXXX
Date of Grant:
XXXX
Number of Shares of
Restricted Stock:
XXXX

Definitions:
For purposes of this Grant Notice, the following definitions shall apply:

“Employment Agreement” means the Holder’s employment agreement with the Company,
as amended, amended and restated, or modified from time to time.

“Good Leaver Termination” means a termination of the Holder’s employment either
(x) due to the Holder’s death or Disability, (y) by the Company without Cause,
or (z) by the Holder for Good Reason (as defined in the Employment Agreement).

“Peer Group” means the following group of companies: [Allied World Assurance
Company Holdings, AG, Arch Capital Group Ltd., Aspen Insurance Holdings Limited,
Axis Capital Holdings Limited, Endurance Specialty Holdings Ltd., Everest Re
Group, Ltd., Montpelier Re Holdings Ltd., PartnerRe Ltd., Sirius International
Insurance Corp., Validus Holdings Ltd., White Mountains Insurance Group Ltd and
XL Capital Ltd].; provided, however, that if sufficient data with respect to any
of such companies is not available to the Committee to calculate Total
Shareholder Return for a given Performance Period, such company or companies
shall not be members of the Peer Group during such Performance Period; provided
further, however, that the Committee may, in its discretion,


1

--------------------------------------------------------------------------------



review and revise the composition of the Peer Group with respect to any
Performance Period during the Committee’s first quarter meeting at the beginning
of such Performance Period based on a review of the appropriateness of including
or excluding any given company for comparison purposes.

“Performance Period” means (i) with respect to Tranche 1, calendar year 2013,
(ii) with respect to Tranche 2, calendar year 2014, and (iii) with respect to
Tranche 3, calendar year 2015.

“Retirement Eligibility Date” shall have the meaning given to it in the
Employment Agreement.

“Service Period” means the period commencing on the Date of Grant and ending on
December 31, 2015, with respect to all three Tranches.

“Total Shareholder Return” means the total shareholder return of the Company or
a given member of the Peer Group during any period, as determined by the
Committee in its sole discretion; provided, however, that, with respect to a
given Performance Period, the Committee shall apply the same methodology to the
calculation of Total Shareholder Return of the Company as it applies to the
calculation of Total Shareholder Return of each member of the Peer Group.

“Vesting Percentage” shall, with respect to a given Vesting Tranche, be a
function of the Company’s Total Shareholder Return during the applicable
Performance Period relative to members of the Peer Group, determined as follows:
Relative Total Shareholder Return
Vesting Percentage
35th Percentile
0%
50th Percentile
40%
100th Percentile
100%

In the event that the relative Total Shareholder Return during a given
Performance Period falls between any of the stated percentile values above, the
Vesting Percentage for the applicable Vesting Tranche shall be determined using
a linear interpolation from the next lowest stated percentile value (i.e., an
additional 2⅔% will be added to the Vesting

2

--------------------------------------------------------------------------------



Percentage for each whole percentile increase between the 35th and 50th
percentiles, and an additional 1.2% will be added to the Vesting Percentage for
each whole percentile increase between the 50th and 100th percentiles). For
example, if the Company’s Total Shareholder Return during a given Performance
Period is in the 41st percentile relative to the Peer Group, the Vesting
Percentage for the applicable Vesting Tranche would equal 16%, and if the
Company’s Total Shareholder Return during a given Performance Period is in the
75th percentile relative to the Peer Group, the Vesting Percentage for the
applicable Vesting Tranche would equal 70%. For all purposes of this Grant
Notice, the Plan, the Employment Agreement, and any other agreement between the
Holder and the Company, relative Total Shareholder Return in the 50th percentile
among the Peer Group shall be deemed to be “target” performance. Notwithstanding
anything herein to the contrary, the Committee may decrease the Vesting
Percentage with respect to any given Performance Period(s), in its sole
discretion. No shares of Restricted Stock in a given Vesting Tranche shall vest
if the Company’s Total Shareholder Return for a given Performance Period
relative to the Peer Group is at or below the 35th percentile. The maximum
Vesting Percentage for any given Vesting Tranche shall be 100%.

“Vesting Tranche” means a vesting tranche of Restricted Stock as set forth
herein.
Vesting Tranches:
“Tranche 1” shall consist of XXXX shares of the Restricted Stock.

“Tranche 2” shall consist of XXXX shares of the Restricted Stock.

“Tranche 3” shall consist of XXXX shares of the Restricted Stock.

Vesting Schedule:
Subject to the Holder’s continued employment with the Company or a Subsidiary
through the applicable Service Period (except as otherwise provided in any other
agreement between the Holder and the Company pertaining to the Restricted Stock,
including the Employment Agreement, in which case the terms of such other
agreement shall apply to the Restricted Stock), a number of shares of Restricted
Stock in each given Vesting Tranche


3

--------------------------------------------------------------------------------



shall vest upon the expiration of such Service Period equal to the product of
(x) the total number of shares of Restricted Stock in such Vesting Tranche
multiplied by (y) the Vesting Percentage. Shares of Restricted Stock in a given
Vesting Tranche that are no longer eligible to vest following the Committee’s
determination of Total Shareholder Return with respect to a given Performance
Period shall immediately be forfeited by the Holder for no consideration on the
date of such determination.
Termination of Employment:
In the event that the Holder’s employment with the Company and all Subsidiaries
is terminated for any reason (except as otherwise provided in any other
agreement between the Holder and the Company pertaining to the Restricted Stock,
including the Employment Agreement, in which case the terms of such other
agreement shall apply to the Restricted Stock), all shares of Restricted Stock
that have not vested as of the date of such termination shall be immediately
forfeited.

Dividends on Restricted Stock:
As contemplated by Section 8(a)(ii) of the Plan, all cash dividends and stock
dividends, if any, with respect to the Restricted Stock shall be withheld by the
Company for the Holder’s account, without interest. Such cash dividends or stock
dividends so withheld shall be subject to forfeiture and vesting to the same
degree as the shares of Restricted Stock to which they relate and shall be paid
to the Holder only when such shares of Restricted Stock otherwise vest;
provided, however, that notwithstanding any waiver by the Company on the
Retirement Eligibility Date, if any, of the requirement that the Holder remain
employed through the applicable Service Period for purposes of vesting in any
shares of Restricted Stock, all accrued dividends on shares of Restricted Stock
that have not fully vested on or prior to the Retirement Eligibility Date (and
dividends that accrue on such shares after the Retirement Eligibility Date)
shall remain subject to the Holder’s continued employment with the Company or a
Subsidiary through, and shall only be paid to the Holder upon (subject in all
cases to the vesting of the Restricted Stock on which such dividends have been
accrued), the earliest to occur of (x) the end of the applicable Service Period,
(y) the date of a Good Leaver Termination, and (z) a Change in Control. Accrued
dividends that remain unpaid following any termination of the Holder’s
employment shall be immediately forfeited. No dividends will accrue or be
withheld by the Company


4

--------------------------------------------------------------------------------



on the Holder’s behalf pursuant to this Grant Notice or the Plan with respect to
any Restricted Shares on or following the date on which they vest in full.


Withholding and Sale of
Restricted Stock Prior to Vesting:
Notwithstanding anything to the contrary herein, in the Plan, or in the
Employment Agreement, to the extent the Company waives on the Retirement
Eligibility Date the requirement that the Holder remain employed through the
applicable Service Period for purposes of vesting in any shares of Restricted
Stock, then upon and following the Holder’s Retirement Eligibility Date, the
Holder may, prior to the end of the applicable Service Period, satisfy any tax
withholding obligations with respect to the Restricted Stock in a given Vesting
Tranche by having shares of Stock withheld from such Vesting Tranche, and
further may sell Restricted Stock from such Vesting Tranche to the extent
necessary to pay taxes in respect of such Vesting Tranche (after taking into
account any such tax withholding), following which the balance of the shares in
respect of such Vesting Tranche (and any interest in such shares) may not be
sold, pledged, hedged, or otherwise transferred until the end of the applicable
Service Period.

Additional Terms:            
•
The Restricted Stock granted hereunder shall be registered in the Holder’s name
on the books of the Company, but the certificates evidencing such Restricted
Stock shall be retained by the Company while the Restricted Stock remains
unvested, and for such additional time as the Committee determines appropriate.

•
The Company shall have the right with respect to tax withholding in accordance
with Section 10(d) of the Plan, the terms of which are incorporated herein by
reference and made a part hereof.

•
This Grant Notice does not confer upon the Holder any right to continue as an
employee.

•
This Grant Notice shall be construed and interpreted in accordance with the laws
of Bermuda, without regard to the principles of conflicts of law thereof.


5

--------------------------------------------------------------------------------






6

--------------------------------------------------------------------------------

Exhibit 10.9(d)



THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THIS GRANT NOTICE AND THE PLAN,
AND AS AN EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK HEREUNDER, AGREES
TO BE BOUND BY THE TERMS THIS GRANT NOTICE AND THE PLAN.
RENAISSANCERE HOLDINGS LTD.
By:   
Signature
Title:   
Date:   
HOLDER
   
Signature
Date:   




7